Citation Nr: 9917947	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.  

2. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.  

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1996.  At that time, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more properly before 
the Board for review.    

In August 1995, the RO granted service connection for a burn 
scar on the penis and sphenoid sinusitis, each assigned a 
noncompensable evaluation.  Thereafter, the RO denied an 
increased (compensable) rating for sphenoid sinusitis by 
rating action of March 1996.  The veteran filed a notice of 
disagreement with these determinations in July 1996.  He was 
given a statement of the case in July 1997; however, he did 
not file a substantive appeal with regard to these matters.  
Accordingly, these issues are not before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of more than 
definite social and industrial impairment, nor is it 
demonstrated that there is reduced reliability and 
productivity solely resultant from the PTSD.  

2.  The veteran has an Associate of Science Degree in 
automobile technology, along with experience as a laborer, 
machine operator, and mechanic.  He is reported to have last 
worked full time in 1990.  

3.  Service connection is in effect for burns scars of the 
right leg, rated 40 percent disabling; burn scars of the left 
leg, rated 30 percent disabling; burn scars of the abdomen, 
rated 30 percent disabling; PTSD, rated 30 percent disabling; 
burn scars of both arms, rated 10 percent disabling, and 
eczema, sinusitis and burn scar of the penis, rated zero 
percent disabling.  The combined schedular evaluation is 
80 percent, which has been in effect since June 1984.

4.  These disabilities preclude all forms of substantially 
gainful employment, consistent with his education and 
previous work experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.125, Part 4, Code 9411 (1998)

2.  The criteria for a total rating based on individual 
unemployability due to service connected disability are met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341(a), 4.16(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran has an Associate of Science Degree in automobile 
technology, along with experience as a laborer, machine 
operator, and mechanic.  He is reported to have last worked 
full time in 1990.  Service connection is in effect for burns 
scars of the right leg, rated 40 percent disabling; burn 
scars of the left leg, rated 30 percent disabling; burn scars 
of the abdomen, rated 30 percent disabling; PTSD, rated 30 
percent disabling; burn scars of both arms, rated 10 percent 
disabling, and eczema, sinusitis and burn scar of the penis, 
rated zero percent disabling.  The combined schedular 
evaluation is 80 percent; this evaluation has been in effect 
since June 1984.  

The veteran sustained second and third degree burns involving 
the neck, anterior and posterior trunk, both forearms, both 
hands, and both lower extremities, when a powder canister 
exploded in a tank in which he was riding in February 1970.  

The veteran was examined in May 1971, at which time he 
reported that the burn scars itched and were irritating.  On 
examination, the right wrist and dorsum of the right had 
scars were non adherent and non tender, as were the scars of 
the left wrist and left thumb.  The latter scars were 
thickened.  Abdominal scars measured 72 square inches.   They 
were thickened and non adherent, and hair grew from them.  
There were 130 inches of scarring in the right lower 
extremity, which were adherent and itchy.  The left lower 
extremity revealed 40 square inches of thickened nonhair 
growing itchy third degree scars, with 90 inches of second 
degree burn scars.  The diagnosis was second and third degree 
scars, both lower extremities and the abdomen.   

Of record are reports of treatment afforded the veteran by 
Zak Schwartz, Ph.D.  In March 1991, Dr. Schwartz indicated 
that he had been treating the veteran with individual 
outpatient therapy for eighteen months.  The veteran was seen 
in November 1991 for the purpose of learning anger management 
skills and interaction dynamics.  He was seen for one hour of 
therapy weekly.  In November 1991, it was indicated that the 
veteran had made significant progress.  Continued treatment 
would be required, but it was thought that the sessions could 
be reduced to one to two times a month.  In a July 1992 
summary, the diagnostic impression was significant recurrent 
depression; adjustment disorder; PTSD from military 
experience exacerbated by scarring from burns; and 
personality disorder.  Dr. Schwartz concluded that the 
veteran would continue to struggle with serious impairment 
that would make it impossible to maintain regular employment 
in the foreseeable future. 

Of record is a Mental Residual Functional Capacity 
Assessment, completed for Social Security Administration 
(SSA) purposes in July 1992.  It was noted that PTSD limited 
the veteran's capacity to interact acceptably with others.  
He was also limited in competitive situations by anxiety and 
panic symptoms.  

The veteran was admitted to the Sacred Heart Hospital in May 
1992 for treatment of an overdose.  He was transferred to a 
VA facility later that month, and on the entrance interview, 
he displayed a cooperative attitude and fair eye contact.  
Affect was basically appropriate.  He described anxiety 
attacks and panic attacks.  Insight and judgment were not 
impaired.  He was treated with group therapy.  It was 
reported that he had been hospitalized after he took an 
overdose of medication, and woke up very upset because he was 
still alive.  On admission, he displayed a cooperative 
attitude, with no deranged behavior.  He reported 16 years of 
psychiatric therapy, with no satisfactory results.  He also 
described flashbacks, nightmares, anxiety attacks and panic 
attacks.  He was oriented to time, place and person, and 
insight and judgment were not impaired.  He was treated with 
medication and individual and group therapy.  At the time of 
discharge, it was concluded that the veteran had received 
maximum hospital benefits.  The diagnoses upon discharge 
included PTSD and panic disorder with sociophobia.  

The veteran underwent a VA psychiatric examination in 
September 1992.  At that time, he reported that he had not 
worked since 1990. He complained of generalized anxiety, 
particularly in social settings.  He indicated that 
medication was controlling his anger and anxieties relatively 
well.  On examination, thought associations were intact.  
Speech was normal, mood was euthymic and affect was full.  No 
hallucinations or delusions were reported.  While there had 
been hallucinations and flashbacks when he was taking drugs, 
there was no evidence of psychotic symptomatology.  Judgment 
and insight were fair.  The diagnoses included PTSD, mild to 
moderate; generalized anxiety disorder, medically stabilized; 
and borderline personality disorder.  The examiner concluded 
that the veteran's PTSD had greatly stabilized over the 
years.  He had some avoidance and social phobias which might 
be related to PTSD.  While he socialized better than in the 
past, he was still somewhat isolated.  

In a December 1992 letter, Gisela Bergman, Ed.D., indicated 
that the veteran had a passive aggressive disorder combined 
with the PTSD.  The veteran had been treated by Dr. Bergman 
for four months, and the symptoms were severe.  His symptoms 
were clearly service related, and could not be minimized into 
social phobia or panic disorder.  

Of record are reports of treatment by Wallace Johansen, M.D.  
When the veteran saw Dr. Johansen in June 1993, there was 
considerable erythema and edema of the superior turbinates.  
There was a great deal of crusting on the left side.  The 
assessment was pansinusitis, secondary to inhalation burns 
suffered in Vietnam.  He underwent an endoscopic sinus 
surgery at the Sacred Heart Hospital in October 1993.  

The veteran underwent a series of VA examinations in 1994.  
On the sinus examination in June 1994, there was a mild 
septal deviation, with no pain in the nose.  In September 
1994, on a scars examination, the examiner reported non 
tender scars on the penis, residuals of burns.  

Of record is a statement from David E. Owens, M.D., dated in 
October 1994, reviewing the veteran's sinus condition.  After 
a review of the history, Dr. Owens concluded that the veteran 
had a history and physical findings consistent with 
significant sphenoid sinusitis which had responded quite well 
to endoscopic sinus surgery.   

The veteran was hospitalized in a VA facility in November 
1995, at which time he stated that he felt really stressed 
out and depressed for an unspecific amount of time.  He had 
no complaints of PTSD symptoms.  He did admit to feelings of 
paranoia.  On examination, he was angry.  Affect was 
congruent with mood.  Speech was loud and fast.  There was 
vague suicidal ideation.  Three were no ideas of reference.  
Tangentiality and circumstantiality were present.  He was 
alert and oriented to time, place and person.  Memory, 
concentration, judgment and insight were poor.  The veteran 
was treated with medication, and, at the time of his 
discharge from hospitalization, his condition was stable.  
The discharge diagnoses included PTSD, malingering, and 
chronic sinus pain with sinusitis.  His GAF was 30 on 
admission to the hospital and 60 upon discharge.  

The veteran underwent a sinus examination in February 1996.  
At that time, while the veteran reported occasional shortness 
of breath, the examiner concluded that there was no 
obstruction to normal breathing.  There was also no evidence 
of a purulent discharge.  

Of record are reports of treatment afforded the veteran by 
Anita Runyan, Ph. D.  In a May 1995 note, Dr. Runyan 
indicated that she first treated the veteran in September 
1994.   Dr. Runyan noted that the veteran had been treated 
for a number of psychiatric disorders.  Dr. Runyan was 
treating the veteran with therapy, and the veteran had made 
progress over the months that Dr. Runyan met with the 
veteran.  In a March 1996 summary, Dr. Runyan diagnosed 
chronic PTSD, major depression, recurrent,  in partial 
reemission., social phobia; drug abuse; and personality 
disorder, not otherwise specified.   

The veteran presented testimony at a travel board hearing in 
May 1996.  He stated that the PTSD had very specific effects 
on his ability to hold a job.  He specifically indicated that 
it was difficult for him to flow smoothly through a job.  
(Transcript, hereinafter T-5).  He further stated that he did 
not have a good relationship with his children, and had not 
had a good relationship with women since his divorce.  (T-10)   
He indicated that he was drawing disability under SSA.  (T-
14).  

The veteran underwent a VA compensation examination in March 
1997.  He gave a history of flash burns from a shell 
explosion while in service, that affected principally his 
torso and his lower extremities.  The veteran stated that the 
scars were not attractive, and in fact were unsightly and 
sometimes uncomfortable from a functional point of view.  On 
examination, there was an abnormal texture discerned along 
the entire nasal rim.  The veteran also pointed out a 
darkened hyperpigmented on the left cheek, appearing to be a 
lentigo.  There was a 2 1/2 inch midline scar on the back.  
Examination of the anterior abdomen reveal scarring 
irregularities horizontally across the skin of the chest from 
midway between the nipples to the umbilicus in a sheet like 
involvement extending to the beltline.  It involved the right 
and left sides, to 60 percent encircle the torso.  However, 
the back was spared of this involvement.  There were scarring 
processes on both upper extremities, on the dorsum of the 
hands more than the palms.  The margins of these scars were 
difficult to see.  Both lower extremities were scarred, more 
on the posterior aspect of the mid to lower thighs and the 
popliteal fossa on the right was essentially obliterated with 
thick cicatrix formation.  The calves on both sides were 
involved, on the right essentially to the top of the military 
boots he was wearing at the time of the explosion.  The 
scarring process on the left thigh was also limited to above 
the top of the shoe.  There were no tender or painful areas 
identified in the scar tissue.  All scars were flesh colored.  

The veteran failed to report for a VA psychiatric examination 
in November 1997.  

The veteran was hospitalized in a VA facility in April 1998, 
at which time he reported that he was anxious and had 
difficulty sleeping.  He voiced ideation that his family 
wished to do him harm and perhaps kill him.  On admission, he 
was highly agitated and disheveled.  Mood was agitated and 
anxious and affect is congruent to mood.  Speech was 
pressured and hypervigiliant.  Thought process was erratic 
and disorganized.  Speech demonstrated tangentiality and 
circumstantiality, and he was evasive and guarded.  The 
veteran was impulsive and unpredictable.  Insight and 
judgment were fair.  No cognitive impairment was evident.  
The entrance diagnosis was PTSD, by history, rule out 
substance abuse dependency.  He was treated with medication, 
and after a period of hospitalization, he was perceived to 
have reached a baseline level of functioning and it was felt 
that he was stable for discharge.  The prognosis was guarded, 
as the veteran had poor insight into his contributing illness 
and factors in his psychiatric illness.  The diagnosis was 
PTSD, by history; polysubstance abuse; agitated depression; 
and rule out substance induced mood disorder.  The GAF was 
60.  


Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).  
All indicated development has been completed.  

Increased rating for PTSD

Initially, the Board notes that the veteran failed to report 
for examination in November 1997.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (b) (1998).  Since there is no actual copy 
of the notice to the veteran, it is not clear that he was 
informed of the consequences of failure to report for the 
examination.  Moreover, subsequent to that time, the veteran 
was hospitalized for treatment of PTSD.  At that time, 
detailed findings were taken, providing the Board with a 
basis for determining the proper rating for the PTSD.  
According, the Board will consider the veteran's claim on the 
merits, and not deny the case under the provisions of 
38 C.F.R. § 3.655.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).

The criteria for evaluating PTSD were revised effective in 
November 1996.  Prior to that date, a 30 percent rating was 
appropriate for PTSD if the disability resulted in definite 
social and industrial impairment.  In this regard, the Board 
notes the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Hood v. Brown, 4 Vet.App. 301 (1993), and 
OPGCPREC 9-93 (Nov. 9, 1993), which defines definite social 
and industrial impairment as impairment which is "distinct, 
unambiguous and moderately large in degree."  For a 50 
percent rating to be warranted, it must be demonstrated that 
the PTSD results in considerable social and industrial 
impairment.  38 C.F.R. § 4.125, Part 4, Code 9411 (Effective 
prior to November 7, 1996).  

A review of the findings on examination and treatment do not 
demonstrate that the PTSD would have been productive of more 
than definite social and industrial impairment.  Dr. Schwartz 
noted in a November 1991 treatment note that the veteran was 
making substantial progress.  While he did note that the 
veteran would continue to struggle with serious impairment of 
employability, this was also due to the veteran's burns.  
This addresses the effect of the veteran's overall 
disabilities on his ability to secure work, an issue 
considered below, and not limited to the effect of PTSD on 
employability.  The SSA evaluation only indicated that the 
PTSD limited the veteran's ability to interact acceptably.  
The degree in limitation was not quantified.  On examination 
in September 1992, the PTSD was considered to be mild to 
moderate in nature, and medically stabilized.  His condition 
was stable when he was discharged from a VA hospital in 
November 1995, and, while PTSD was diagnosed, the treating 
physician also concluded that there was an element of 
malingering.  Dr. Runyan did note the presence of PTSD during 
treatment, but concluded that the veteran had made progress.  
On the most recent hospitalization, in April 1998, while the 
prognosis was guarded, the diagnosis was PTSD, by history, 
along with active polysubstance abuse, agitated depression 
and possible rule out substance induced mood disorder, 
indicating that the symptomatology was more like the result 
of disorders other than the service-connected PTSD.  

In view of this symptomatology, the Board concludes that, 
under the criteria in effect prior to November 1996, the 
criteria for the 30 percent rating more accurately described 
the veteran's disorder.  The veteran's symptoms do not more 
nearly approximate the criteria for a higher evaluation.  

The Board has further considered if an increased rating was 
appropriate based on the criteria currently in effect.  The 
current 30 percent rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  For a 50 
percent rating to be warranted, there must be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.125, Code 9411 (effective 
November 7, 1996).  

A review of the findings on examination and treatment do not 
demonstrate that the symptomatology resultant from the PTSD 
are consistent with the current criteria for a 50 percent 
rating.  Of record subsequent to the effective date of the 
new criteria is a report of hospitalization in a VA facility 
in April 1998.  At that time, no cognitive impairment was 
present.  Insight and judgment was fair.  He appeared anxious 
and was erratic and disorganized.  However, the Board notes 
that the diagnoses included polysubstance abuse and agitated 
depression, and the PTSD was only present by history.  

In view of the limited symptomatology directly resultant from 
the service connected PTSD, the Board concludes that the 
current criteria likewise cannot serve as the basis for an 
increased rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  


Total Rating based on Individual Unemployability

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability. If there is only one such disability, 
it shall be ratable at 60 percent or more, and if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and sufficient additional 
disability shall bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). The regulation 
further provides that the existence or degree of nonservice 
connected disability or disabilities or previous 
unemployability status will be disregarded where the 
aforementioned percentage for the service connected 
disability is met and, in the judgment of the rating agency, 
the service connected disability renders the veteran 
unemployable.

In the veteran's case, service connection is in effect for 
burns scars of the right leg, rated 40 percent disabling; 
burn scars of the left leg, rated 30 percent disabling; burn 
scars of the abdomen, rated 30 percent disabling; PTSD, rated 
30 percent disabling; burn scars of both arms, rated 10 
percent disabling, and eczema, sinusitis and burn scar of the 
penis, rated zero percent disabling.  The combined schedular 
evaluation is 80 percent.

A review of the evidence of record indicates that the veteran 
has not worked since 1990.  He has serious burns over the 
majority of his body, which severely limit his ability to 
work in fields requiring dexterity.  While he does have a 
relatively advanced education, this education would only 
prepare the veteran for work as a mechanic.  Moreover, the 
veteran's PTSD, which results in definite industrial 
impairment, further precludes employment.  The severity of 
these disorders is reflected by the fact that the overall 
disability evaluation is 80 percent.  

Evidence on file, including the veteran's testimony, reflects 
that the veteran is considered to be under a disability by 
the SSA.  On assessment in 1992, it was noted that his PTSD 
limited his ability to interact acceptably with others.  

The Board thus concludes that a reasonable doubt exists as to 
whether the veteran's multiple service connected disabilities 
preclude all forms of gainful employment.  Under the 
provisions of 38 U.S.C.A. § 5107 (West 1991), such doubt must 
be resolved in the veteran's favor.  Accordingly, a total 
rating based on individual unemployability is granted.  


ORDER

An increased rating for PTSD is denied.  A total rating based 
on individual unemployability due to service connected 
disabilities is granted, subject to the provisions governing 
the payment of monetary benefits.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

